DIXON, J.
is of the opinion the writ must be granted and a hearing ordered. Applicant has never had a hearing or a ruling on the issue now presented. The issue here is whether applicant’s mental illness when he pleaded guilty precluded a free, voluntary & informed plea. The issue is not the same as that in a plea of insanity (whether defendant understands the nature of the offense and can assist counsel). Prior court proceedings have determined his capacity under La. law to stand trial, but not his capacity, under Federal standards, to plead guilty.
CALOGERO, J., would grant this writ application.